Case 1:19-cv-02742-CMA-SKC Document 72 Filed 09/16/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-02742-CMA-SKC

  TRUSTEE BETTY JEAN JOHNSTON,

            Plaintiff,

  v.

  CAMINO NATURAL RESOURCES, LLC,

            Defendant.


                 FINAL PLAN OF ALLOCATION AND DISTRIBUTION ORDER


           The matter is before the Court on the Class Representative’s Motion for Approval

  of Final Plan of Allocation and Entry of Distribution Order (Doc. # 71). Having held a

  Final Fairness Hearing in this Litigation on May 12, 2021, in which the Court fulfilled its

  duties to independently evaluate the fairness, reasonableness, and adequacy of the

  Settlement, and having thereafter finally approved the Settlement, and having also

  entered the Initial Plan of Allocation Order to instruct the Parties and the Settlement

  Administrator on the manner in which the Net Settlement Fund shall be allocated and

  distributed to Class Members, the Court now enters this Final Plan of Allocation and

  Distribution Order.1 Ac- cordingly, the Court hereby orders that Class Counsel and the

  Settlement Administrator




  1
      All capitalized terms not otherwise defined shall have the same meanings ascribed to
      them in the Settlement Agreement.
Case 1:19-cv-02742-CMA-SKC Document 72 Filed 09/16/21 USDC Colorado Page 2 of 2




  are to promptly carry out the terms of this Order for distribution of the Net Settlement Fund

  as follows:

            1.   The Court finds that Class Counsel and Class Representative have acted

  with reasonable diligence and in good faith to conform to the Settlement Agreement (Doc.

  # 53-1) and the Initial Plan of Allocation Order (Doc. # 68).

            2.   The Court has reviewed Class Representative’s Motion (Doc. # 71) and

  finds that the proposed Final Plan of Allocation complies with the Settlement Agreement

  and Initial Plan of Allocation Order.

            3.   The Net Settlement Fund shall be distributed to Class Members according

  to the Final Plan of Allocation. The Escrow Agent shall transfer all funds in the Escrow

  Account to the Settlement Administrator for further administration and distribution under

  this Final Plan of Allocation and Distribution Order and the terms of the Settlement Agree-

  ment. Upon completion of the transfer, the Escrow Agent shall close the Escrow Account.

  If payment cannot be made to 100% of the Class, Residual Unclaimed Funds will be

  handled as set forth in the Orders and Settlement Agreement, subject to the Court’s ap-

  proval.

            DATED: September 16, 2021

                                            BY THE COURT:




                                            CHRISTINE M. ARGUELLO
                                            United States District Judge


                                               2
